Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
The Response of 28 Dec. 2021 has been entered.
Claims 1, 6, 9-11, 13, 15, 16, 29, 30, 40, 44-57 and 59-64 are allowable as amended herein. The species election requirement, as set forth in the Office action mailed on 13 March 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 13 March 2017 is withdrawn-in-part with respect to the species election requirement for species of cryoprotectant, additional cryoprotectant and cells.  Claims 10, 29 and 52, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Authorization for this examiner’s amendment was given in an interview with Kenneth Kalafus on 24 Feb. 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 43 and 58 are cancelled.
Claims 10, 29 and 52 are rejoined.
Claims 1, 13, 44, 46, 52, 56 and 59 are amended as follows:
1. (Currently Amended) A method of protecting a sample from freezing damage, comprising the steps of:
(i) bringing a sample comprising peripheral blood derived hematopoietic stem cells to be cryopreserved into contact with a cryoprotective medium comprising a cryoprotecting agent to obtain a cryopreservation composition;
(ii) subsequently reducing the temperature of the cryopreservation composition to a cryopreservation temperature,
where said cryoprotecting agent comprises one or more cryoprotectants selected from isomaltooligosaccharide and hydrogenated isomaltooligosaccharide,
 composition 

13. (Currently Amended) The method according to claim 1, wherein said isomaltooligosaccharides and hydrogenated isomaltooligosaccharides

44. (Currently Amended) The method of claim 1[[43]], wherein the peripheral blood derived hematopoietic stem cells are CD34 positive blood stem cells.

46. (Currently Amended) A method of protecting a sample from freezing damage, comprising the steps of:
(i) bringing a sample comprising peripheral blood derived hematopoietic stem cells to be cryopreserved into contact with a cryoprotective medium comprising a cryoprotecting agent to obtain a cryopreservation composition;
(ii) subsequently reducing the temperature of the cryopreservation composition to a cryopreservation temperature, where said cryoprotecting agent comprises one or more cryoprotectants selected from isomaltooligosaccharides and hydrogenated isomaltooligosaccharides,
wherein said one or more cryoprotectants has a weight average molecular weight (Mw) of between 850 and 1,150 Da, the cryoprotective composition 

52. (Rejoined, Currently Amended) The method according to claim 46, wherein said cryoprotectants selected from isomaltooligosaccharides and hydrogenated isomaltooligosaccharides consist of hydrogenated isomaltooligosaccharides having a weight average molecular weight (Mw) of between 850 and 1,150 Da.

56. (Currently Amended) The method according to claim 46, wherein said cryoprotecting agent comprises from 30% to 70% w/w of said one or more cryoprotectants.

59. (Currently Amended) The method according to claim 46[[58]], wherein the peripheral blood derived hematopoietic stem cells are CD34 positive blood stem cells.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims as amended herein recite that the cryopreserved cells are peripheral blood derived hematopoietic stem cells.  One of ordinary skill in the art reading Zeitlin would not have reasonably “immediately envisaged” the use of peripheral blood derived HSCs in a method as recited in claims 1 and 46 (as required for anticipation).  Moreover, the evidence provided by Applicant showing equivalent effectiveness of the claimed method in cryopreserving peripheral blood HSCs relative to prior art DMSO methods is considered to constitute unexpected results sufficient to overcome the pending 103 rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6, 9-11, 13, 15, 16, 29, 30, 40, 44-57 and 59-64 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.